DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 03/22/2021. 
Claims 1 and 5 are amended.
Claims 9-11, 22-27, 29-30 and 32-36 are canceled.
Claims 1-8, 12-21, 28 and 31 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/200611 and 62/200613, was filed on 8/3/2015. The provisional application No. 62/218538 was filed on 9/14/2015.
 The PCT application No. PCT/EP2016/068593, was filed on 8/3/2016.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-17, 19-21, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,028,102 (“Modica”), in view of US 2012/0268567 (“Nakazato”), and further in view of US 2015/0302570 (“Shirakyan”).
Regarding claim 1, Modica discloses a method of generating localisation reference data associated with a digital map (see col 1, lines 28-45, where “Systems, apparatuses, and methods are provided for developing a fingerprint database and determining the geographic location of an end-user device” and “The method further comprises determining a geographic location of the end-user device in the path network through a multilateration calculation using the location reference information of the identified control points and the calculated distances between the end-user device and each identified control point.”; Geographic location of an device is determined by using the location reference information and database is created by collecting depth map.), the localisation reference data providing a compressed representation of an environment around at least one navigable element of a navigable network represented by the digital map (see col 2, line 65-col 3 line 6, where “In other words, the location of a device ( e.g., vehicle) may be determined based on an identification of a fingerprint for the various features surrounding the device.”; various features surrounding the device is compared with the database to determine the location of device.), the method comprising:
obtaining, for at least one navigable element represented by the digital map, a set of data points in a three-dimensional coordinate system, wherein each data point represents a surface of an object in the environment around the at least one navigable element of the navigable network (see col 3, line 52-col 4, line 4, where “the database is developed through the collection of (1) three-dimensional data on the selected road segments within the road network, and (2) location data (e.g., GPS data) associated with the 3D data.”; 3D data is collected from GPS data, LIDAR camera, RADAR device and laser sensing. Those data points represent an area e.g. a road, walkway etc.); 
generating, from the set of data points, localisation reference data comprising at least one depth map indicative of the environment around the navigable element projected on to a reference plane (see col 4, lines 12- 15, where “Software may generate a depth map or point cloud based on the measured distance, the locations of the optical distancing system, which may be on a moving platform such as a car, and the angle of the laser.”; Depth map is generated from collected data; see also col 4, lines 41-48, where fingerprint data base corresponds to localization reference data; see also fig 1, where an example of depth map image is shown.); 
associating the generated localisation reference data with the digital map data (see col 1 line 67-col 2, line 6, where “receive location reference information for each identified control point from an external database; and (6) determine a geographic location of the end-user device in the path network through a multilateration calculation using the location reference Geographic location of device is determined from location reference information. See also fig 6, where an example of vehicles geometric location is determined from the surrounding features information.).
Modica does not disclose the following limitations:
 said reference plane being defined by a reference line associated with the navigable element, and a reference plane angle, each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element, and
the pixel including a depth channel representing the distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane, wherein the distance to the surface of an object represented by the depth channel of each pixel is determined based upon a group of a plurality of sensed data points from among the set of data points, each indicative of a sensed distance to the surface of an object along the predetermined direction from the position of the pixel, and
wherein the distance to the surface of the object represented by the depth channel of the pixel is a closest distance, or closest mode distance of a data point among the plurality of data points in the group of sensed data points.
However Nakazato discloses a three dimensional measurement apparatus that selects points of a 3D shape target object, projects a plurality of selected points onto a range image based on the approximate values indicating the position and orientation of target object, wherein
 said reference plane being defined by a reference line associated with the navigable element, and a reference plane angle, each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element (see fig 2, where an example of association processing by association search unit 150 is illustrated; see also [0040], where “Note that this projection is performed based on the given imaging parameters (field angle, resolution, focal length, etc.) of a range image, and the approximate values of the position and orientation of the object acquired by the approximate value acquisition unit 120.”; projection plane corresponds to reference plane. See also [0043], where “In this embodiment, assume that a geometric feature on a range image is defined by coordinates of a three-dimensional point obtained from depth information (distance information) included in a pixel corresponding to the projected point.”), and 
wherein the distance to the surface of the object represented by the depth channel of the pixel is a closest distance, or closest mode distance of a data point among the plurality of data points in the group of sensed data points (For the purpose of examination this limitation was interpreted as, the distance to the surface of the object is taken from the depth channel of the pixel and that pixel is a closest distance among many data points. see Nakazato  [0043], where “assume that a geometric feature on a range image is defined by coordinates of a three-dimensional point obtained from depth information (distance information) included in a pixel corresponding to the projected point…..a measurement point within the search range Q 330 having a shortest distance from a projected point of a measurement point 340 can be selected. Formula (2) is used to calculate the shortest distance of coordinates & on a range image of a measurement point measured at a projected point p= (u, v)T.”; shortest distance corresponds to closest distance. See also [0030], where “The range image is an image in which each pixel has depth information (distance information).”; see also [0044].).
Nakazato discloses an image acquiring system wherein an image include pixels and each pixel has depth/distance information. An object is identified from the depth/distance information of a pixel corresponding to the projected point. Shortest distance from the projected point to surface of the object is also determined. The object is scanned so multiple data points are being acquired.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica to incorporate the teachings of Nakazato by including the above features, said reference plane being defined by a reference line associated with the navigable element, and a reference plane angle, each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element, and wherein the distance to the surface of the object represented by the depth channel of the pixel is a closest distance, or closest mode distance of a data point among the plurality of data points in the group of sensed data points, for increasing the data accuracy and process the acquired data in order to provide real-time accurate depth map without any delay.
Modica in view of Nakazato does not disclose the following limitations: 
the pixel including a depth channel representing the distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane, wherein the distance to the surface of an object represented by the depth channel of each pixel is determined based upon a group of a plurality of sensed data points from among the set of data points, each indicative of a sensed distance to the surface of an object along the predetermined direction from the position of the pixel.
However Shirakyan discloses an input depth image calibration system that includes depth sensor, input depth image, depth correction system and output corrected depth image (see fig 1). The system also discloses the following limitations:
the pixel including a depth channel representing the distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane (see [0021], where “The input depth image 106 includes pixels, and the pixels have respective depth values in the input depth image 106.”, see also [0045], where “the depth sensor 102 from depth images of a surface 504 captured by the depth sensor 102 and corresponding ground truth measurements to the surface 504 measured by a distance measurement device 506.”), wherein the distance to the surface of an object represented by the depth channel of each pixel is determined based upon a group of a plurality of sensed data points from among the set of data points (see fig 2, where an example of depth image is illustrated. See also [0037], where “Moreover, a plurality of patches (including a patch 202) that include respective pluralities of pixels of the depth image 200 can be identified for the depth image 200.”; see also fig  9, block 906, see also [0074], where “At 906, the depth values of the pixels can be averaged over the depth images in each of the subsets captured at the respective distances from the surface.”, see also [0048], where “then the sample combination component 508 can average the depth values of the pixels over the 100 depth images.”), each indicative of a sensed distance to the surface of an object along the predetermined direction from the position of the pixel (see fig 9, block 902, see also [0074], where “At 902, depth images of a .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica in view of Nakazato to incorporate the teachings of Shirakyan by including the above features, the pixel including a depth channel representing the distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane, wherein the distance to the surface of an object represented by the depth channel of each pixel is determined based upon a group of a plurality of sensed data points from among the set of data points, each indicative of a sensed distance to the surface of an object along the predetermined direction from the position of the pixel, in order to get a corrected depth map based on the depth values.
Regarding claim 2, Modica further discloses a method, wherein at least some of the sensed data points of the group of a plurality of sensed data points for a particular pixel relate to surfaces of different objects (see col 3, line 52-col 4, line 4, where “The depth sensing device may comprise a moving mono-camera configured to identify three-dimensional structures from motion.”; 3D data is collected from GPS, LIDAR, RADAR, Laser and cameras. Surfaces information are an essential part of identifying 3D structures).
Regarding claim 3, Modica further discloses a method, wherein the different objects are located at different depths relative to the reference plane (see fig 1, where depth map Depth map image 10 shows features at different elevations.).
Regarding claim 4, Modica does not disclose the following limitation: 
wherein the distance to the surface of the object represented by the depth channel of a particular pixel is not an average value based on the group of a plurality of sensed data points for the particular pixel.
 However Nakazato further discloses a method, wherein the distance to the surface of the object represented by the depth channel of a particular pixel is not an average value based on the group of a plurality of sensed data points for the particular pixel (see [0043], where “a measurement point within the search range Q 330 having a shortest distance from a projected point of a measurement point 340 can be selected. Formula (2) is used to calculate the shortest distance of coordinates & on a range image of a measurement point measured at a projected point p=(u, v)T.”; see also [0044], where “Alternatively, for example, a median value or average value of coordinates on a three-dimensional space of measurement points within the search region Q 330, that is, coordinates on the space, which are calculated by statistical processing may be selected.”; a median value corresponds to not an average).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica to incorporate the teachings of Nakazato by including the above feature, wherein the distance to the surface of the object represented by the depth channel of a particular pixel is not an average value based on the group of a plurality of sensed data points for the particular pixel, for controlling a mobile 
Regarding claim 12, Modica further discloses a method, wherein the navigable element comprises a road (see col 3 line 66-col 4, line 4, where one or more lasers or cameras to collect data points representing an area, such as an area about a road or walkway.”) and the navigable network comprises a road network (see col 2, lines 43-46, where localization is determined from the real objects geometry in a path network. See also col 3, lines 42-44, where “The path network may be a road network comprising a selected number of road segments within a metropolitan area or city.”).
Regarding claim 13, Modica further discloses a method, wherein the localisation reference data is generated in respect of plural navigable elements of the navigable network represented by the digital map (see fig 11 and col 14, line 54-col 15, line 3, where “one embodiment of a geographic and/or navigation data system 100 useful for collecting depth map data or determining a device's location in a path network.” ; Geographic navigation data system that include database is determining a device’s location in a path network. See also col 17, lines 27-43, where “the geographic database 136 contains road segment/link and node data records that represent a road network.”; Database includes road segment/link, geographic coordinates, street names, hotels, gas stations etc.).
Regarding claim 14, Modica does not disclose the following limitation:
 wherein the reference line associated with the navigable element is defined by a point or points associated with the navigable element.
 Nakazato further discloses a method, wherein the reference line associated with the navigable element is defined by a point or points associated with the navigable element (see fig 2, where point of geometric feature 260 is projected on projection plane 220 through a direction associated to this feature 260. Direction line corresponds to reference line. See also [0034], where “The geometric feature selection unit 140 selects points on arbitrary geometric features from the three-dimensional shape model of the target object.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica to incorporate the teachings of Nakazato by including the above feature, wherein the reference line associated with the navigable element is defined by a point or points associated with the navigable element, for controlling a mobile device by calculating 3D position and orientation of target object and also increasing the data accuracy in order to provide real-time accurate depth map.
Regarding claim 15, Modica does not disclose the following limitation:
 wherein the reference line associated with the navigable element is an edge, boundary, lane or center line of a line of the navigable element.
However Nakazato further discloses a method, wherein the reference line associated with the navigable element is an edge, boundary, lane or center line of a line of the navigable element (see [0038], where “the center of a surface of each geometric feature may be selected as a point of that geometric feature”; see also [0037], where “More specifically, the three-dimensional shape model is rendered from all directions, and geometric features which are viewable from the respective directions are registered in association with the directions. Then, the geometric feature selection unit 140 selects geometric features registered in directions .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica to incorporate the teachings of Nakazato by including the above feature, wherein the reference line associated with the navigable element is an edge, boundary, lane or center line of a line of the navigable element, for controlling a mobile device by calculating 3D position and orientation of target object and also increasing the data accuracy in order to provide real-time accurate depth map.
Regarding claim 16, Modica further discloses a method, wherein the localisation reference data provides a representation of the environment on a side or sides of the navigable element (see fig 1 and 6, where surrounding environment geometries/situation is shown. See also col 3, lines 30-31, where “The extracted features may be represented or encoded in a separate database as a fingerprint for a particular location.”).
Regarding claim 17, Modica further discloses a method, wherein the depth map is in the form of a raster image (see col 3, lines 23-27, where “depth maps produced by depth sensing devices (e.g., a high-precision Light Detection and Ranging (LIDAR) device)”. LIDAR usually deliver intensity image. It is well known that LIDAR data products are raster data format. For more information see https://www.neonscience.org/chm-dsm-dtm-gridded-lidar-data. So raster is an inherent property of LIDAR detected image. LIDAR detection is used for depth map generation on cited reference.).
Regarding claim 19, Modica further discloses a method, wherein associating the generated localisation reference data with the digital map data comprises storing the localisation reference data in association with the navigable element to which it relates (see col 9, line 12-14, where “For instance, each geographic location may have several thousand feature geometries stored in the fingerprint database.”; see also col 10, lines 41-43, where “In some embodiments, multiple fingerprints may be stored in the fingerprint database to accurately represent variant features during different seasons.”; “see also col 12, lines 23-25, where “The fingerprint database may then compare the transmitted feature geometries with its stored feature geometry data.”).
Regarding claim 20, Modica further discloses a method, wherein the localisation reference data comprises a representation of the environment on a left side of the navigable element and a right side of the navigable element (see col 10, line 14- 17, where “the feature geometries on the left building at 20 meters and 50 meters would be ranked higher than the feature geometry on the right building at 20 meters.”; See also fig 6, where the feature geometry of left and right side of vehicle is illustrated.).
Regarding claim 21, Modica further discloses a method, wherein the localisation reference data for each side of the navigable element is stored in a combined data set (see col 11, lines 61-64, where “a fingerprint comprising multiple feature geometries may be through the combination of feature geometries from various positions or zones surrounding the vehicle.”).
Regarding claim 28, Modica further discloses a method, wherein the set of data points is obtained using at least one range-finder sensor on a mobile mapping vehicle which has previously travelled along the at least one navigable element (see col 4, lines 59-64, where “In certain embodiments, the data from one or more data collection vehicles may be uploaded to a .”; Collected data is used for future analysis which means the data was collected by previously travelled vehicle.).
Regarding claim 31, Modica further discloses a non-transitory computer readable medium comprising computer readable instructions executable to cause a system to perform a method as claimed in claim 1 (see col 1, lines 57-61, where collection, extraction, calculation etc. is performed by a computer program and refer at least to claims 1 and 5 for reasoning and rationale.).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,028,102 (“Modica”), and in view of US 2012/0268567 (“Nakazato”), and further in view of US 2014/0267243 (“Venkataraman”).
Regarding claim 5, Modica further discloses a method of generating localisation reference data associated with a digital map (see col 1, lines 28-45, where “Systems, apparatuses, and methods are provided for developing a fingerprint database and determining the geographic location of an end-user device” and “The method further comprises determining a geographic location of the end-user device in the path network through a multilateration calculation using the location reference information of the identified control points and the calculated distances between the end-user device and each identified control point.”; Geographic location of an device is determined by using the location reference information and database is created by collecting depth map.), the localisation reference data providing a compressed representation of an environment around at least one navigable element of a navigable network represented by the digital map (see col 2, line 65-col 3 line 6, where “In other words, the location of a device ( e.g., vehicle) may be determined based on an identification of a fingerprint for the various features surrounding the device.”; various features surrounding the device is compared with the database to determine the location of device.), the method comprising:
obtaining, for at least one navigable element represented by the digital map, a set of data points in a three-dimensional coordinate system, wherein each data point represents a surface of an object in the environment around the at least one navigable element of the navigable network (see col 3, line 52-col 4, line 4, where “The 3D data may be depth maps or point cloud data acquired using 3D optical distancing systems or intensity-based scanning techniques.”; 3D data is collected from GPS data, LIDAR camera, RADAR device and laser sensing. Those data points represent an area e.g. a road, walkway etc.);
 generating, from the set of data points, localisation reference data comprising at least one depth map indicative of the environment around the navigable element projected on to a reference plane (see col 4, lines 12- 15, where “Software may generate a depth map or point cloud based on the measured distance, the locations of the optical distancing system, which may be on a moving platform such as a car, and the angle of the laser.”; Depth map is generated from collected data; see also col 4, lines 41-48, where fingerprint data base corresponds to localization reference data; see also fig 1, where an example of depth map image is shown.);
associating the generated localisation reference data with the digital map data (see col 1 line 67-col 2, line 6, where “receive location reference information for each identified control point from an external database; and (6) determine a geographic location of the end-user device in the path network through a multilateration calculation using the location reference information of the identified control points and the calculated distances between the end-user device and each identified control point.”; Geographic location of device is determined from location reference information. See also fig 6, where an example of vehicles geometric location is determined from the surrounding features information.).
Modica does not disclose the following limitations: 
said reference plane being defined by a longitudinal reference line parallel to the navigable element and orientated perpendicularly to a surface of the navigable element, 
each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element, and 
the pixel including a depth channel representing the lateral distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane, 
wherein said at least one depth map has a fixed longitudinal resolution in terms of data points and a variable vertical and/or depth resolution in terms of data points.
However Nakazato further discloses a three dimensional measurement apparatus that selects points of a 3D shape target object, projects a plurality of selected points onto a range image based on the approximate values indicating the position and orientation of target object, wherein 
said reference plane being defined by a longitudinal reference line parallel to the navigable element and orientated perpendicularly to a surface of the navigable element (see fig 2, where plane 230 is parallel to plane 220; see also fig 3, where point on geometric feature of 3D shape model is perpendicular to search range center point.), each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element (see [0035], where “That is, the geometric features can be those which can be used when the position/orientation calculation unit 160 calculates the position and orientation of the target object.”), and the pixel including a depth channel representing the lateral distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane (see [0043], where “In this embodiment, assume that a geometric feature on a range image is defined by coordinates of a three-dimensional point obtained from depth information (distance information) included in a pixel corresponding to the projected point.”; see also [0030]), wherein said at least one depth map has a fixed longitudinal resolution in terms of data points (see [0040], where “As shown in FIG. 2, the association search unit 150 projects a point 240 selected by the geometric feature selection unit 140 onto a two-dimensional plane (projection plane) 220. Note that this projection is performed based on the given imaging parameters (field angle, resolution, focal length, etc.) of a range image”; see also [0050], where “image including depth information (distance information) from the range sensor.”; The object is scanned along the longitudinal axis with a given/fixed resolution. The object is scanned so multiple data points are being acquired.).
said reference plane being defined by a longitudinal reference line parallel to the navigable element and orientated perpendicularly to a surface of the navigable element, each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element, and the pixel including a depth channel representing the lateral distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane, wherein said at least one depth map has a fixed longitudinal resolution in terms of data points, for controlling a mobile device by calculating 3D position and orientation of target object and also increasing the data accuracy in order to provide real-time accurate depth map.
Modica in view of Nakazato does not disclose the following limitation:
a variable vertical and/or depth resolution in terms of data points. 
However Venkataraman discloses a method, wherein a variable vertical and/or depth resolution in terms of data points (see fig 4A, where, synthesizing an image data captured from different viewpoints is illustrated. See also [0109], where “a restricted depth of field depth map in which precision of depth estimation and spatial resolution vary is used to render (608) pixels that sample objects located at depths outside of the selected depth of field (out-of-focus regions).”; restricted depth of field corresponds to a certain length/area of interest. If selected image fall outside of length/area (vertical/horizontal) of interest then resolution is low. See also fig 9, where a process for generating a depth map in a region of interest and determining a plane of best focus is illustrated; See also [0118], where “In many embodiments, the plane of In this case, the portion of object closer to ground of the depth map will be on best focus and vice versa.).
Regarding claim 6, Modica does not disclose the following limitation:
 wherein the variable vertical and/or depth resolution is non-linear.
However Nakazato further discloses a method, wherein the variable vertical and/or depth resolution is non-linear (see fig 4, block S150 (calculate position and orientation of object); see also [0054], where “The three-dimensional measurement apparatus 10 controls the position orientation calculation unit 160 to update the approximate values of the position and orientation of the target object by the nonlinear optimization method (S150).”; S150 can be non-linear).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica to incorporate the teachings of Nakazato by including the above feature, wherein the variable vertical and/or depth resolution is non-linear, for controlling a mobile device by calculating 3D position and orientation of target object and also increasing the data accuracy in order to provide real-time accurate depth map.
Regarding claim 7, Modica in view of Nakazato does not disclose the following limitation: 
wherein portions of the depth map closer to the ground are shown in a higher resolution than portions of the depth map higher above the ground.
wherein portions of the depth map closer to the ground are shown in a higher resolution than portions of the depth map higher above the ground (see fig 4A, where, synthesizing an image data captured from different viewpoints is illustrated. See also [0109], where “a restricted depth of field depth map in which precision of depth estimation and spatial resolution vary is used to render (608) pixels that sample objects located at depths outside of the selected depth of field (out-of-focus regions).”; restricted depth of field corresponds to a certain length/area of interest. If selected image fall outside of length/area (vertical/horizontal) of interest then resolution is low; See also fig 9, where a process for generating a depth map in a region of interest and determining a plane of best focus is illustrated. See also [0118], where “In many embodiments, the plane of best focus can be determined to be the dominant depth of confident pixels located along intensity edges within the region of interest.”; In this case, the portion of object closer to ground of the depth map will be on best focus and vice versa.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica in view of Nakazato to incorporate the teachings of Venkataraman by including the above feature, wherein portions of the depth map closer to the ground are shown in a higher resolution than portions of the depth map higher above the ground, for depth map generation at different resolutions that will reduce the computational complexity.
Regarding claim 8, Modica in view of Nakazato does not disclose the following limitation:
wherein portions of the depth map closer to the navigable element are shown in a higher resolution than portions of the depth map further away from the navigable element.
However Venkataraman further discloses a method, wherein portions of the depth map closer to the navigable element are shown in a higher resolution than portions of the depth map further away from the navigable element (see fig 4A, where, synthesizing an image data captured from different viewpoints is illustrated. See also [0109], where “a restricted depth of field depth map in which precision of depth estimation and spatial resolution vary is used to render (608) pixels that sample objects located at depths outside of the selected depth of field (out-of-focus regions).”; restricted depth of field corresponds to a certain length/area of interest. If selected image fall outside of length/area (vertical/horizontal) of interest then resolution is low. See also fig 9, where a process for generating a depth map in a region of interest and determining a plane of best focus is illustrated; See also [0118], where “In many embodiments, the plane of best focus can be determined to be the dominant depth of confident pixels located along intensity edges within the region of interest.”; In this case, the portion of object closer to the depth will be on best focus and vice versa.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica in view of Nakazato to incorporate the teachings of Venkataraman by including the above feature, wherein portions of the depth map closer to the navigable element are shown in a higher resolution than portions of the depth map further away from the navigable element, for depth map generation at different resolutions that will reduce the computational complexity.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,028,102 (“Modica”), in view of US 2012/0268567 (“Nakazato”), and US 2015/0302570 (“Shirakyan”), as applied to claim 1 above, and further in view of US 2013/0141549 (“Beers”).
Regarding claim 18, Modica further discloses a method, wherein each pixel of the depth map is associated with a particular longitudinal information (see col 7, lines 41-42, where “The map reference may comprise a link identifier and a longitudinal distance on the link.”) and elevation in the depth map (see also col 4, lines 44-48, where “Through the combination of the LIDAR system and the GPS, the 3D data collected can be saved or encoded into a database with attributed latitude, longitude, altitude, and elevation measurements.”).
Modica in view of Nakazato and Shirakyan does not explicitly disclose the photo comprising pixels and pixels comprise the position information. 
However Beers discloses a method of producing positional information from the pixels of collected photo (see fig 4, where schematic representation of a collected photo is illustrated. See also [0046], where, “A digital photo 200 is then provided with depth information (FIG. 4). Each pixel 410 of photo 200, in addition to being provided with the three conventional colour channels red 412, green414 and blue 416, is also provided with a depth channel 418. This depth channel indicates the distance of the position of the point imaged in pixel 410 to the position from which the photo was taken. In addition to depth channel 418, pixel 410 is further provided with a quality channel 420, this quality channel 420 indicating the quality or reliability of the depth information in depth channel 418.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Modica in view of Nakazato and Shirakyan to of producing positional information from the pixels of collected photo, to provide 3D positional information in order to increase the accuracy of depth data. 
Response to Arguments
Applicant’s arguments filled on 03/22/2021, with respect to claims 1-8, 12-21, 28 and 31, have been considered but they are not persuasive. 
Regarding claim 1 the Applicant contends that:
“Applicant agrees with Examiner that neither Modica2 nor Shirakyan3 describe or suggest pixels as claimed in independent claim 1. Applicant also observes that Nakazato does not describe or suggest amended independent claim 1. 
Nakazato describes a system that uses range images and a three dimensional model of target objects for determining positions and orientations of the target objects (e.g., by a manufacturing robot4). In describing the system, Nakazato describes how the system captures a two dimensional range image of a target object and how geometric features of the three dimensional target object are projected onto the range image in order to determine the position and orientation of the object. In other words, particular features of the three dimensional object are found, where present, in the range image and the particular features are then used for determining which way the object is facing (i.e., how the object is oriented)”
The Examiner disagrees:
OC use Modica for generating localization reference data that represent an environment by obtaining a set of data points and incorporating that data points with the digital map.

Regarding claim 1 the Applicant also contends that:
“In other words, Nakazato's association search unit, during a searching operation in which features of a three dimensional model are searched for in a two dimensional range image, searches within "search range .OMEGA. 330" of a projected point (as illustrated in Nakazato's FIG. 3). Nakazato does not, however, describe or suggest the pixels of amended independent claim 1. More specifically, Nakazato does not describe or suggest "the distance to the surface of the object represented by the depth channel of the pixel is a closest distance or closest mode distance of a data point among the plurality of data points in the group of sensed data points" such as in amended independent claim 1.”
The Examiner also disagrees:
The claim limitation “wherein the distance to the surface of the object represented by the depth channel of the pixel is a closest distance, or closest mode distance of a data point among the plurality of data points in the group of sensed data points” was interpreted as, the distance to the surface of the object is taken from the depth channel of the pixel and that pixel is a closest distance among many data points. 

Regarding claim 5 the Applicant contends that:
“Nakazato does not describe or suggest the resolutions of the depth map in independent claim 5. 
Nakazato is summarized above in these remarks. Generally, Nakazato describes how the system captures a two dimensional range image of a target object and how geometric features of the target object are projected onto the range image in order to determine the position and orientation of the object. In cited paragraph [0050], Nakazato describes the capturing the range image”
The Examiner disagrees:
Nakazato discloses a given/fixed resolution along longitudinal direction (see citation above). It can be interpreted that resolution along a longitudinal direction of an area of interest (in focus) will be higher and when an area is out of focus the resolution will be zero (as the system is not looking on that area). 

Regarding claim 5 the Applicant also contends that:
“Applicant notes, for completeness, that Venkataraman also does not describe or suggest depth maps having the resolution of amended independent claim 5 (as Examiner remarks on page 20 of the Office Action). Instead, Venkataraman describes "restricted depth of field" maps in which precision of depth estimation and spatial resolution vary is used to render pixels that sample objects located at depths outside of a specified depth of field”
The Examiner disagrees:
Venkataraman teaches a system and method for image processing for generating depth map at different resolutions that will reduce the computational complexity (see [0008] and [0080]). Restricted depth of field disclosed by Venkataraman corresponds to a certain length/area of interest. If selected image fall outside of length/area (vertical/horizontal) of interest then resolution is low. 
Examiners Note
The claim limitation “wherein the distance to the surface of an object represented by the depth channel of each pixel is determined based upon a group of a plurality of sensed data points from among the set of data points, each indicative of a sensed distance to the surface of an object along the predetermined direction from the position of the pixel, and wherein the distance to the surface of the object represented by the depth channel of the pixel is a closest distance, or closest mode distance of a data point among the plurality of data points in the group of sensed data points.”; is interpreted as the distance to the surface of an object from the reference plane is represented by plurality of sensed data points by a sensor. The sensor collect/sense many data points those are indicative of distances to the surface of an object from the reference plane. Closest distance out of plurality of collected data points (distances) sensed by the sensor is used to represent final/actual distance of the object. Closest data point is selected out of many data points sensed by the (a) sensor.
However figure 24 of submitted specification shows the system include multiple sensors (e.g. laser, camera, and radar) to localize the vehicle relative to a map. [0308] of PGPUB of submitted specification discloses that data collected by those sensors are used to determine the actual footprint compare to reference footprint.
It is not clear if the claim limitation cited above intends to mean multiple sensors are collecting many/multiple data points, then one data point is chosen (e.g. closest distance data point) to represent the actual/final distance of the object or not.
Examiner suggest to specify this (data points sensed/collected by multiple sensor or not) on the claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666                          
/HARRY Y OH/Primary Examiner, Art Unit 3666